Title: From Thomas Jefferson to Meunier, 5 February 1789
From: Jefferson, Thomas
To: Meunier, M.



Monsieur
à Paris ce 5me. Fevrier 1789.

Je n’ai pas manque d’ecrire en Amerique au sujet des livres de Monsieur Foulloy dont vous etes le depositaire: et je viens de recevoir, non pas une reponse, mais l’assurance de l’impossibilité d’en avoir dans ce moment. On a arreté l’année derniere des changemens considerables dans la forme de notre gouvernement. Ces changemens s’operent actuellement et mettront le gouvernement dans une inactivité totale pour quelque tems. Avant la possibilité d’avoir une reponse je serai en Amerique, comme je comte de partir pour ce pays-la dans peu de temps. Vous voyez donc, Monsieur, que j’ai exactement fait ce que j’avois promis à Monsieur Foulloy, et que les circonstances en empechent l’effet. À la vérité les livres ne sont pas bien interessantes. A l’Angleterre elles n’interessent en rien, à nous très peu; et un peu plus seulement à la France. Ainsi je n’ose pas prendre sur moi cette acquisition, à moins qu’elle ne fut à un prix qui ne me laisseroit des regrets dans le cas trés probable que notre gouvernement n’en voulut pas. J’ai l’honneur d’etre avec beaucoup de consideration Monsieur votre tres humble et trés obeissant serviteur,

Th: Jefferson

